DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed June 22, 2021, with respect to the title have been fully considered and are persuasive.  The objection of March 30, 2021 has been withdrawn. 
Applicant's arguments filed June 22, 2021 have been fully considered but they are not persuasive. 	A that the molding of Hotta is incompatible with 150 of Ry and 108 of Chiang since the moldings 1 and 2 of Hotta will eventually be removed as part of the method of Hotta and further Hotta does not disclose any conductive posts as part of its device.  However, Hotta is brought in to teach surface roughness range of generic molding compounds and not as a replacement for the moldings of Ryu or Chiang which are silent to the roughness teaching.  Furthermore as previously stated surface roughness is a result-effective variable as the value affects the adhesion of the element surfaces and applies to the top surfaces of elements for this reason.  The burden is on the applicant to show criticality of the roughness differences.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4-5, 12, 14-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2016/0351543) in view of Lu (US 2019/0304862) in further view of Hotta (US Pat. No. 5,834,850).
	Claim 1, Ryu discloses (Fig. 18) a semiconductor package comprising: 	a semiconductor chip (110/106, processor chip/first pads, Para [0074]) comprising a chip pad (106 connected to 110, Para [0074]); 	a lower redistribution structure (101/104/102/103, insulating layers/circuit pattern/conductive via, hereinafter “lower”,  Para [0052] – [0056]) on the semiconductor chip (lower is on a bottom surface of 110), the lower redistribution structure (lower) comprising a lower redistribution insulating layer (101/104, insulating layers, Para [0052]) and a lower redistribution pattern (102/103, circuit pattern/conductive via, Para [0055] –[0056]) that is electrically connected to the chip pad of the semiconductor chip (102/103 are connected to 106), and the lower redistribution insulating layer comprising a top surface facing the semiconductor chip (top surface of 104 faces 110); 	a molding layer (150, molding layer, Para [0182]) extending on a side of the semiconductor chip (150 extends on side of 110) and comprising a bottom surface facing the lower redistribution structure (bottom surface of 150 faces lower) and a top surface opposite to the bottom surface of the molding layer (top surface of 150 is opposite bottom surface of 150); and 	a conductive post (113, first metal bump in post shape, Para [0092]) in the molding layer (113 is in 150), the conductive post comprising a bottom surface contacting the lower redistribution pattern (bottom surface of 113 contacts lower through 106) and a top surface opposite to the bottom surface of the conductive post (top surface of 113 is opposite bottom surface of 113), 	wherein the top surface of the conductive post is spaced apart from the top surface of the lower redistribution insulating layer by a first distance (top surface of 113 is spaced apart from top surface of lower by a distance, hereinafter “d1”), and the top surface of the molding layer is spaced apart from the top surface of the lower redistribution insulating layer by a second distance (top surface of 150 is spaced apart from top surface of lower by a distance, hereinafter “d2”) that is greater than the first distance (d2 is greater than d1).	Ryu does not explicitly disclose wherein a roughness of the top surface of the molding layer is greater than a roughness of the top surface of the conductive post.	However, Lu discloses (Fig. 1) a conductive post 80 with a surface roughness in a range of 0.1 µm and 0.4 µm (Para [0042]) and Hotta discloses a molding with a surface roughness of 4 µm to 15 µm (Col. 3, lines: 37-44).
	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of surface roughness (result effective at least insofar as the surface roughness affects the adhesion of the layer) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed surface roughness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 4, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 1.	Ryu in view of Lu and Hotta does not explicitly disclose wherein an arithmetical average roughness of the top surface of the molding layer is about two to eight times an arithmetical average roughness of the top surface of the conductive post.	However, Lu discloses (Fig. 1) a conductive post 80 with a surface roughness in a range of 0.1 µm and 0.4 µm and Hotta discloses a molding with a surface roughness of 4 µm to 15 µm (Col. 3, lines: 37-44).
Claim 5, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 1.	Ryu discloses (Fig. 18) wherein the semiconductor chip (110) comprises a bottom surface facing the lower redistribution insulating layer (bottom surface of 110 faces lower), and the chip pad of the semiconductor chip is on the bottom surface of the semiconductor chip (106 is on bottom surface of 110), and 	the bottom surface of the conductive post faces the top surface of the lower redistribution insulating layer (bottom surface of 113 faces top surface of 101/104).	Claim 10, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 1.	Ryu discloses (Fig. 18) wherein a side surface of the molding layer comprises an upper portion not covered by the conductive post (portion of 150 that surrounds 140 and is not covered by 113, hereinafter “side”), and the upper portion of the side surface of the molding layer and the top surface of the conductive post define a recess (space between side and top surface of 113 defines a recess), and wherein the semiconductor package further comprises a connector (140, connection solder ball, Para [0179]) on the top surface of the conductive post (140 is on top surface of 113), the connector extending on the upper portion of the side surface of the molding layer (140 extends on side).	Claim 12, Ryu discloses (Fig. 18) a semiconductor package comprising: 101/104/102/103, insulating layers/circuit pattern/conductive via, hereinafter “lower”,  Para [0052] – [0056])  comprising a lower redistribution insulating layer (101/104, insulating layers, Para [0052]) and a lower redistribution pattern (102/103, circuit pattern/conductive via, Para [0055] –[0056]); 	a lower semiconductor chip (110, processor chip, Para [0074])  on the lower redistribution insulating layer (110 on lower) and electrically connected to the lower redistribution pattern (lower connected to 110 through 106, Para [0074]); 	a conductive post (113, first metal bump in post shape, Para [0092]) on the lower redistribution insulating layer (113 is on 101/104) and electrically connected to the lower redistribution pattern (113 is connected to 102/103 through 106), the lower redistribution insulating layer comprising a top surface facing the lower semiconductor chip and the conductive post (top surface of 104 faces 110 and 113), and the conductive post comprising a bottom surface facing the lower redistribution structure (bottom surface of 113 faces lower) and a top surface opposite to the bottom surface of the conductive post (top surface of 113 is opposite bottom surface of 113); 	a molding layer (150, molding layer, Para [0182]) extending on a side surface of the lower semiconductor chip (150 extends on a side surface of 110) and a side surface of the conductive post (150 extends on a side surface of 113) and comprising a bottom surface facing the lower redistribution structure (bottom surface of 150 faces lower) and a top surface that is opposite to the bottom surface of the molding layer (top surface of 150 is opposite bottom surface of 150), wherein the top surface of the conductive post is spaced apart from the top surface of the lower redistribution insulating layer by a first distance (top surface of 113 is spaced apart from top surface of lower by a distance, hereinafter “d1”),  and the top surface of the molding layer is spaced apart from the top surface of the lower redistribution insulating layer by a second distance (top surface of 150 is spaced apart from top surface of lower by a distance, hereinafter “d2”)  that is greater than the first distance (d2 is greater than d1); 200/140, upper substrate/solder ball, hereinafter “upper”, Para [0179]) on the molding layer and the lower semiconductor chip (upper is on 150 and 110), the upper redistribution structure (upper) comprising an upper redistribution insulating layer (201, fourth insulating layer, Para [0168]) and an upper redistribution pattern (202/203/140, pad/conductive via/solder ball, Para [0167] , [0179]) the upper redistribution insulating layer extending on the top surface of the conductive post (201 extends on top surface of 113), and the upper redistribution pattern extending through a portion of the upper redistribution insulating layer (202/203 extend through 201) and contacting the conductive post (113 is contacted through 140, Para [0179]). 	Ryu does not explicitly disclose wherein a roughness of the top surface of the molding layer is greater than a roughness of the top surface of the conductive post.	However, Lu discloses (Fig. 1) a conductive post 80 with a surface roughness in a range of 0.1 µm and 0.4 µm and Hotta discloses a molding with a surface roughness of 4 µm to 15 µm (Col. 3, lines: 37-44).
	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of surface roughness (result effective at least insofar as the surface roughness affects the adhesion of the layer) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed surface roughness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 14, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 12.	Ryu discloses (Fig. 18) further comprising an upper semiconductor chip (206, memory chip, Para 206 is on upper) and electrically connected to the conductive post through the upper redistribution pattern (206 connected to 113 through upper, Para [0179]).	Claim 15, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 12.	Ryu discloses (Fig. 18) wherein the lower redistribution insulating layer (101/104) comprises a plurality of insulating layers (plurality of 101 and 104),Application No.: 16/787,107 Filed: February 11, 2020 the lower redistribution pattern (102/103) comprises a plurality of conductive line patterns (plurality of circuit patterns 102) respectively on the plurality of insulating layers (102s are on 101s)  and a plurality of conductive via patterns (plurality of 103s), each of the plurality of conductive via patterns extending through a respective one of the plurality of insulating layers and being electrically connected to a respective one of the plurality of conductive line patterns (103s extend through 101s and 104s and connected to 102s), and 	each of the plurality of conductive via patterns has a width that decreases as a distance from the lower semiconductor chip increases (a width of a set of 103 decrease as distance from 110 increases(.
	Claim 18, Ryu discloses (Fig. 18) a semiconductor package comprising: 	a lower package (110/101/104/102/103/113) comprising a lower semiconductor chip (110, processor chip, Para [0074]), a molding layer (150, molding layer, Para [0182]) extending on a side surface of the lower semiconductor chip (150 extends on side surface of 110), a conductive post (113, first metal bump in post shape, Para [0092]) in the molding layer (113 is in 150), and a lower redistribution pattern (101/104/102/103, insulating layers/circuit pattern/conductive via, hereinafter “lower”,  Para [0052] – [0056])  electrically connecting the lower semiconductor chip to the conductive post (both 110 and 113 are connected to lower through 106 and so connected to each other) ; 	an upper package (200, upper substrate, Para [0165]) on the lower package (200 is on 110/101/104/102/103/113), the upper package comprising an upper semiconductor chip (200 comprise memory chip 206, Para [0167]), wherein the conductive post comprises a top surface facing the upper 113 faces 200); and 	an interpackage connector (114/140, second bump/connection solder ball, Para [0091], [0178]) between the lower package and the upper package (114/140 are between 110/101/104/102/103/113 and 200), the interpackage connector being in contact with the top surface of the conductive post (114/140 is in contact with top surface of 113), Application No.: 16/787,107 Filed: February 11, 2020  	wherein the molding layer comprises a top surface facing the upper package (top surface of 150 faces 200), and the top surface of the conductive post is recessed toward the lower redistribution pattern with respect to the top surface of the molding layer (top surface of 113 is recessed toward 110/101/104/102/103/113 with respect to top surface of 150). 	Ryu does not explicitly disclose wherein a roughness of the top surface of the molding layer is greater than a roughness of the top surface of the conductive post.	However, Lu discloses (Fig. 1) a conductive post 80 with a surface roughness in a range of 0.1 µm and 0.4 µm and Hotta discloses a molding with a surface roughness of 4 µm to 15 µm (Col. 3, lines: 37-44).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of surface roughness (result effective at least insofar as the surface roughness affects the adhesion of the layer) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed surface roughness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 19, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 18.	Ryu discloses (Fig. 18) wherein a side surface of the molding layer comprises an upper portion 150 that surrounds 140 and is not covered by 113, hereinafter “side”), and the upper portion of the side surface of the molding layer and the top surface of the conductive post define a recess (space between side and top surface of 113 defines a recess), and the interpackage connector extends on the upper portion of the side surface of the molding layer (114/140 extends on side).	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2016/0351543) in view of Lu (US 2019/0304862) in view of Hotta (US Pat. No. 5,834,850) in further view of Cheng (US 2013/0119549).	Claim 2, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 1.	Ryu discloses (Fig. 18) wherein a side surface of the molding layer comprises an upper portion that defines a recess above the top surface of the conductive post (upper portion of side surface of 150 defines a recess above top surface of 113), and Hotta discloses a molding with a top surface roughness of 4 µm to 15 µm (Col. 3, lines: 37-44).	Ryu in view of Lu and Hotta does not explicitly disclose a roughness of the upper portion of the side surface of the molding layer is less than the roughness of the top surface of the molding layer.	However, Cheng discloses a molding layers with reduced sidewall roughness less than 2 µm (Para [0019]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of surface roughness ratio (result effective at least insofar as a smooth and less rough sidewall avoids damage to connectors (Cheng, Para [0025])) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed surface roughness ratio or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant Claim 3, Ryu in view of Lu, Hotta, and Cheng discloses the semiconductor package of claim 2.	Ryu discloses (Fig. 18) wherein a width of the recess of the molding layer in a horizontal direction is equal to a width of the top surface of the conductive post in the horizontal direction (width of recess of 150 around 114 is equal to width of top surface of 113).	Claims 9, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2016/0351543) in view of Lu (US 2019/0304862) in view of Hotta (US Pat. No. 5,834,850) in further view of Jeng (US 2019/0006314).	Claim 9, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 1.	Ryu in view of Lu and Hotta does not explicitly disclose further comprising an upper redistribution structure on the molding layer and the semiconductor chip, wherein the upper redistribution structure comprises: Application No.: 16/787,107 Filed: February 11, 2020an upper redistribution insulating layer extending on the top surface of the molding layer, the top surface of the conductive post, and an upper portion of a side surface of the molding layer, the upper portion of the side surface of the molding layer extending from the top surface of the molding layer to the top surface of the conductive post; and an upper redistribution pattern comprising a portion in the upper redistribution insulating layer and contacting the top surface of the conductive post.	However, Jeng discloses (Figs. 3C-3D) an upper redistribution structure (350/380/370/390, dielectric layers/conductive layer, hereinafter “upper”, Para [0054]) on (350/380/370/390 on 340 and 100) a molding layer (340, encapsulation layer, Para [0054]) and a semiconductor chip (100, semiconductor substrate, with active/passive elements, Para [0016] –[0017]), wherein the upper redistribution structure (upper) comprises: Application No.: 16/787,107 	Filed: February 11, 2020an upper redistribution insulating layer (350/380, dielectric layer, Para [0054]) extending on the 350/380 extends on top surface of 340), the top surface (350/380 extends on top surface of 330) of a conductive post (330, conductive features, Para [0052]), and an upper portion of a side surface of the molding layer (Fig. 3C, 350 extends to an upper portion of a side surface of 340, hereinafter “portion”), the upper portion of the side surface of the molding layer extending from the top surface of the molding layer to the top surface of the conductive post (portion extends from top surface of 340 to top surface of 330) ; and 		an upper redistribution pattern (370/390, conductive layers, Para [0054]) comprising a portion in the upper redistribution insulating layer (370 is in 350) and contacting the top surface of the conductive post (370 contacts top surface of 330).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the upper redistribution structure of Jeng as it allows for further connection while reducing the pitch between contact pads resulting in thinner package structures (Jeng, Para [0083]).	Claim 13, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 12.	Ryu in view of Lu and Hotta does not explicitly disclose wherein a side surface of the molding layer comprises an upper portion not covered by the conductive post, and the upper portion of the side surface of the molding layer and the top surface of the conductive post define a recess, and the upper redistribution insulating layer extends on the upper portion of the side surface of the molding layer.	However, Jeng discloses (Figs. 3B-3D) a side surface of a molding layer (340, encapsulation layer, Para [0081]) comprises an upper portion not covered (upper portion of 340 is not covered by 330 as seen in Fig. 3B) by a conductive post (330, conductive features, Para [0081]), and the upper portion of the side surface of the molding layer and the top surface of the conductive post define a recess (Fig. 3B, upper portion of side of 340 and top surface of 330 define a recess), and an upper redistribution insulating layer (350, dielectric layer, Para [0081]) extends on the upper portion of the side surface of the molding layer (Fig. 3C-3D, 350 extends onto upper portion of side surface of 340).Claim 16, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 12.	Ryu in view of Lu and Hotta does not explicitly disclose wherein the upper redistribution pattern comprises an upper conductive via pattern in the upper redistribution insulating layer and contacts the top surface of the conductive post, and the upper conductive via pattern has a width that increases as a distance from the top surface of the conductive post increases.	However, Jeng discloses (Figs. 3D) wherein an upper redistribution pattern (370/390/410, conductive structures, Para [0054]) comprises an upper conductive via pattern (370 is a via) in (370 is in 350) an upper redistribution insulating layer (350, dielectric layer, Para [0054]) and contacts the top surface (370 contacts top surface of 330) of an conductive post (330, conductive features, Para [0054]), and 	the upper conductive via pattern has a width that increases as a distance from the top surface of the conductive post increases (lateral width of 370 increases as distance from top surface of 330 increases).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the upper redistribution structure of Jeng as it allows for further connection while reducing the pitch between contact pads resulting in thinner package structures (Jeng, Para [0083]).	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2016/0351543) in view of Lu (US 2019/0304862) in view of Hotta (US Pat. No. 5,834,850) in view of Jeng (US 2019/0006314) in further view of Fillion (US Pat. No. 10,504,826).	Claim 17, Ryu in view of Lu, Hotta, and Jeng discloses the semiconductor package of claim 16.	Ryu in view of Lu, Hotta, and Jeng does not explicitly disclose wherein the upper redistribution 1117/119/121 comprising a seed layer between a bulk metal and lower connection point (Col. 10, lines: 25-57).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the seed layer of Fillion as it may be used for adhesion or barrier effects (Fillion, Col. 10, lines: 25-40).	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2016/0351543) in view of Lu (US 2019/0304862) in view of Hotta (US Pat. No. 5,834,850) in further view of Lytle (US 2009/0061564).
	Claim 20, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 18.	Ryu discloses (Fig. 18) the conductive post comprises copper (113 may be copper, Para [0092]).	Ryu in view of Lu and Hotta does not explicitly disclose wherein the molding layer comprises an epoxy molding compound.	However, Lytle discloses an epoxy molding compound as molding material (Para [0032]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Lytle, including the specific material of the molding layer, to the teachings of Ryu in view of Lu and Hotta. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a molding layer in a package.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made Claims 1, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2015/0187722) in view  of Ryu (US 2016/0351543) in view of  Lu (US 2019/0304862) in further view of Hotta (US Pat. No. 5,834,850).
Claim 1, Chiang discloses (Fig. 1G) a semiconductor package comprising: 	a semiconductor chip (20, chip, Para [0021]) comprising a chip pad (200, copper bumps, under broadest reasonable interpretation (BRI) considered pad, Para [0021]); 	a lower structure (10/114, packaging substrate/conductive through holes, Para [0019]) on the semiconductor chip (10/114 is on a bottom surface of 20)	a molding layer (108, first encapsulant, Para [0022]) extending on a side of the semiconductor chip (108 extends on a side of 20) and comprising a bottom surface facing the lower structure (bottom surface of 108 faces 10/114) and a top surface opposite to the bottom surface of the molding layer (top surface of 108 is opposite bottom surface of 108); and 	a conductive post (104, conductive post, Para [0022]) in the molding layer (104 is in 108), the conductive post comprising a bottom surface contacting the lower structure (bottom surface of 104 contacts 10/114 through 102) and a top surface opposite to the bottom surface of the conductive post (top surface of 104 is bottom surface of 104), 	wherein the top surface of the conductive post is spaced apart from the top surface of the lower structure by a first distance (top surface of 104 is spaced apart from top surface of 10/114 by a distance, hereinafter “d1”) , and the top surface of the molding layer is spaced apart from the top surface of the lower structure by a second distance (top surface of 108 is spaced apart from top surface of 10/114 by a distance, hereinafter “d2”)  that is greater than the first distance (d2 is greater than d1).	Chiang does not explicitly disclose a lower redistribution structure on the semiconductor chip, 101/104/102/103, insulating layers/circuit pattern/conductive via, hereinafter “lower”,  Para [0052] – [0056]) on the semiconductor chip (lower is on a bottom surface of chip 110), the lower redistribution structure (lower) comprising a lower redistribution insulating layer (101/104, insulating layers, Para [0052]) and a lower redistribution pattern (102/103, circuit pattern/conductive via, Para [0055] –[0056]) that is electrically connected to the chip pad of the semiconductor chip (102/103 are connected to chip pad 106), and the lower redistribution insulating layer comprising a top surface facing the semiconductor chip (top surface of 104 faces 110).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the packaging configuration of Ryu as it allows for fine pitches to be formed which maximizes productivity (Ryu, Para [0190]).	Furthermore, Lu discloses (Fig. 1) a conductive post 80 with a surface roughness in a range of 0.1 µm and 0.4 µm and Hotta discloses a molding with a surface roughness of 4 µm to 15 µm (Col. 3, lines: 37-44).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of surface roughness (result effective at least insofar as the surface roughness affects the adhesion of the layer) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed surface roughness or any unexpected results Claim 5, Chiang in view of Ryu, Lu, and Hotta discloses the semiconductor package of claim 1.	Chiang discloses (Fig. 1G) wherein the semiconductor chip (20) comprises a bottom surface facing (bottom surface of 20 faces 10/114) the lower redistribution insulating layer (as taught by Ryu), and the chip pad of the semiconductor chip is on the bottom surface of the semiconductor chip (200 is on bottom surface of 20), and 	the bottom surface of the conductive post faces (bottom surface of 104 faces 10/114) the top surface of the lower redistribution insulating layer (as taught by Ryu).	Claim 6, Chiang in view of Ryu, Lu, and Hotta discloses the semiconductor package of claim 5.	Chiang discloses (Fig. 1G) further comprising: 	a chip connector (202, solder material, Para [0021]) between the chip pad of the semiconductor chip and a portion of the lower redistribution pattern that extends on the top surface of the lower redistribution insulating layer (202 would bet between 200 and 102/103 extending across the top surface of 101/104 of Ryu); and 	an underfill material layer (106, underfill, Para [0034]), wherein the chip connector is in the underfill material layer (202 is in 106).	Claim 7, Chiang in view of Ryu, Lu, and Hotta discloses the semiconductor package of claim 1.	Chiang discloses (Fig. 1G) wherein the semiconductor chip (20) comprises a bottom surface facing (bottom surface of 20 faces 10/114) the lower redistribution insulating layer (as taught by Ryu) and a top surface opposite to the bottom surface of the semiconductor chip (top surface of 20 is opposite of bottom surface of 20), and 50 is coplanar with top surface of 20).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2016/0351543) in view of Lu (US 2019/0304862) in view of Hotta (US Pat. No. 5,834,850) in view of Lin (US 2013/0200528) in further view of Tsai (US 2015/0008586).		Claim 11, Ryu in view of Lu and Hotta discloses the semiconductor package of claim 1.	Ryu in view of Lu and Hotta does not explicitly disclose wherein a distance between the top surface of the conductive post and the top surface of the molding layer is about 1 µm to about 100 µm.	However, Lin discloses a conductive pillar with a height from 2 to 120 µm (Para [0078]) and Tsai discloses a molding layer may have a height of 50 to 250 µm (Para [0055]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of distance of heights (result effective at least insofar as the distance of the heights of the elements affects the total size of the semiconductor package) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                         
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819